



EXHIBIT 10.2





PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (this “Agreement”) is effective December 21, 2016 (the
“Effective Date”) and between The Graham Group, Inc., an Iowa corporation
(“Seller”), located at 505 5th Avenue, Suite 200, Des Moines, Iowa 50309, and
Federal Home Loan Bank of Des Moines, a federally chartered corporation
(“Buyer”), located at 801 Walnut Street, Suite 200, Des Moines, Iowa. Seller and
Buyer are each a “Party” and together, the “Parties.”


WITNESSETH:


WHEREAS, Seller owns real estate in Des Moines, Polk County, Iowa, locally known
as 909, 912 and 920 Locust Street, 900 Grand Avenue, 309 9th Street, and Parcel
Nos. 020/00131-001-000, 020/02725-000-000, 020/02726-000-000, 020/00130-000-000,
020/02737-001-000, 020/02724-000-000, 020/02724-001-000, 020/02723-000-000, and
020/02737-002-000, and legally described on Exhibit “A”, attached hereto and
hereby incorporated by this reference (the legal descriptions to be confirmed by
the abstracts delivered hereunder), together with any improvements located
thereon and easements and appurtenant estates thereto (the “Real Estate”) and
any Personal Property (defined below) located on said Real Estate as of the
Effective Date (the Real Estate and the Personal Property, together, the
“Property”); and


WHEREAS, the Parties desire to enter into a transaction upon the terms provided
below.


NOW, THEREFORE, in consideration of the mutual promises hereinafter contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree:


1.    Sale of Property. Subject to the terms of this Agreement, at Closing
(defined below) Seller shall sell to Buyer, and Buyer shall buy from Seller, the
Property, free and clear of all liens, other than Permitted Exceptions
(hereafter defined). Any (1) lien of real estate taxes not yet due as of
Closing; (2) applicable zoning law or building ordinance; (3) item expressly
assumed by Buyer under this Agreement; (4) lien that will be removed by the
payment of money from the Purchase Price at Closing; (5) covenant or restriction
of record; (6) reservation of mineral title; and (7) subject to satisfaction of
the conditions in Sections 6(A) and 7 of this Agreement, and the accuracy of
related representations and warranties in this Agreement, the Leases (defined
below); is, each, a “Permitted Exception” and collectively, the “Permitted
Exceptions”; provided, that, no Permitted Exception is permissible, nor
considered a Permitted Exception, if it is violated by existing improvements or
the present use of the Property, or if it materially restricts Buyer’s control
and use of the Property for commercial office space.


2.    Purchase Price. The purchase price is Twenty Million Five Hundred Thousand
Dollars and 00/100 ($20,500,000.00) (the “Purchase Price”), to be paid as
follows: (A) Twenty-five Thousand Dollars and 00/100 ($25,000.00) (the “Earnest
Money”) to be deposited with Seller’s attorney (the “Firm”) within three (3)
business days of the Parties’ execution of this Agreement and held in trust and
disbursed by the Firm in accordance with this Agreement; and (B) the balance,
subject to adjustment as provided in this Agreement, payable in immediately
available funds at Closing. The Firm is authorized to promptly deposit and hold
the Earnest Money in escrow and to disburse the same in accordance with this
Agreement.


3.    Taxes; Assessments; Charges. Seller shall pay real estate taxes related to
the Real Estate and due and payable in the fiscal year of Closing (July 1, 2016
to June 30, 2017) and any unpaid real estate taxes accrued for prior fiscal
years. All real estate taxes for the Real Estate for the fiscal year in which
Closing occurs, due and payable in the following fiscal year, shall be prorated
to the date of Closing, with such proration based on the real estate taxes for
the Real Estate for the fiscal year in which Closing occurs, according to public
record. If, however, such taxes are not based on the full assessment of the
current Real Estate improvements or tax classification as of the date of
Closing, or both, such proration shall be based on the current millage rate and
the assessed value of the Real Estate and improvements as shown on the Polk
County Assessor’s records as of the date of Closing. Any proration shall take
into account abatement, if any. Seller shall pay any real estate taxes due and
payable on or before the date of Closing, with Buyer receiving a credit at
Closing for any remaining unpaid real estate taxes for which Seller is
responsible under this Section. Seller shall pay all special assessments that
are a lien on the Real Estate as of Closing. Buyer shall pay all other real
estate taxes and special assessments, subject to any obligation of tenants under
the Leases (defined below) to do so. Any adjustments of rent, insurance and
interest and all charges attributable to Seller’s possession will be made as of
Closing. Further, Buyer shall receive a credit against the Purchase Price in the
amount of any prepaid rent received by Seller with respect to the Real Estate
before Closing to the extent the same relates to a period on or after Closing.
Seller shall pay the transfer and any personal or sales tax due on the sale
contemplated by this Agreement. The Parties shall agree on an allocation of the
Purchase Price between Real Estate and the Personal Property prior to Closing.





--------------------------------------------------------------------------------







4.     Property Condition; Fixtures. The Real Estate, and any personal property
included in the sale of the same, as such personal property shall be set forth
on a schedule completed by the Parties before the expiration of the Due
Diligence Period and incorporated herein by reference upon the Parties execution
thereof (the “Personal Property”) shall be in the same condition at Closing as
on the Effective Date, normal wear and tear excepted. All property of Seller and
fixtures that integrally belong to, are specifically adapted to or are part of,
the Property, whether attached or detached, are a part of the Property and
included in this sale and, subject to Buyer’s rights under Section 6(A), and
Seller’s obligation to deliver clear title under this Agreement, is sold in “as
is” physical condition, such “as is” determination to be made as of the
Effective Date. All risk of loss as to the Property shall remain with Seller,
and Seller shall maintain existing insurance on the Property, until title of the
Property is transferred to Buyer. Seller shall further require any tenant under
any Lease (each, a “Tenant”) to maintain the insurance required under such
Lease. Buyer may purchase additional insurance. If, before the transfer of title
to Buyer, the Property, or any part thereof, is destroyed or damaged by fire or
other casualty, Buyer, in its sole discretion, may terminate this Agreement or
proceed with Closing. If Buyer terminates this Agreement, it shall elect to do
so by delivering written notice to Seller, with such termination effective on
Seller’s receipt of said notice. Thereafter, Buyer is entitled to the Earnest
Money and any other amount paid hereunder and, except as otherwise provided in
this Agreement, each Party shall be relieved of further liability and obligation
under this Agreement. If Buyer elects to proceed with Closing, notwithstanding
the damage or destruction, Seller shall assign to Buyer at Closing, all of
Seller’s right, title and interest to all insurance proceeds payable because of
such destruction or damage, such obligation to survive Closing.


5.    Abstract. Seller, at its sole cost, shall promptly obtain one or more
abstracts of title to the Real Estate, continued through the Effective Date, and
promptly deliver the same to Buyer, its attorney or a designated title company
for examination. Such abstract(s) shall show merchantable title in Seller in
conformity with this Agreement, Iowa law and the Title Standards of the Iowa
State Bar Association. Such abstract(s) shall become Buyer’s property when the
Purchase Price is paid in full. Said abstract(s), as continued by any gap, lien
or similar search before Closing, at Seller’s cost, shall continue to show title
as above required until Closing. Seller shall make every reasonable effort to
promptly perfect title. If Closing is delayed due to Seller’s inability to
provide marketable title, this Agreement shall continue in full force and effect
until Buyer terminates the same after giving ten (10) days’ written notice to
Seller. Except as otherwise expressly provided in this Agreement, after any such
termination, each Party shall be relieved of further obligations and liability
under this Agreement, and Buyer shall receive a full and prompt refund of the
Earnest Money and any other amount delivered hereunder. Seller shall pay the
cost of any additional abstracting and title work due to its acts or omissions.
Nothing herein shall prohibit Buyer from obtaining title insurance, at Buyer’s
expense and if Buyer shall elect to obtain title insurance, Seller shall
reasonably cooperate with Buyer and the title company.


6.    Conditions to Closing. Notwithstanding anything in this Agreement to the
contrary, and in addition to, not in lieu of, the requirements of Section 5,
Buyer’s obligations to purchase the Property and to pay the Purchase Price are
subject to, and conditioned on, satisfaction, on or before the date of Closing
unless otherwise specified, of each of the following conditions:


A.    Due Diligence. Buyer’s confirmation that the Property is suitable and in
satisfactory condition, in Buyer’s sole discretion. To facilitate this
determination, Buyer, commencing on the Effective Date and continuing for ninety
(90) days thereafter (the “Due Diligence Period”), shall have access to the
Property and may inspect or have the Property inspected. Such inspections may
include, but are not limited to, a Phase I and/or a Phase II. In addition,
within thirty (30) days of the Effective Date, Seller shall deliver, or cause to
be delivered, to Buyer, for inspection, all materials related to the Property,
or its lease and operation, and currently in Seller’s possession or of which
Seller has knowledge, including, without limitation, any leases, subleases and
licenses that will or could remain in effect after Closing, and all amendments
thereto (each, a “Lease” and, collectively, the “Leases”); rent roll; actual and
proposed operating budgets for the 2014-2017 calendar years; skywalk operating
agreements; management agreements; maintenance plans, agreements and records;
building condition and inspection reports; warranties; property and liability
insurance policies and riders; environmental reports and audits; soil reports;
surveys; development agreements; City of Des Moines correspondence; zoning
variances or conditional use permits; permits; tax and assessment bills and
agreements; underground utility reports; plans and specifications, including,
without limitation, construction, architectural and structural plans and
drawings, and CAD files; site plans; title insurance policies and opinions;
bills of sale or other evidences of title of the Personal Property; and any
other material, document, agreement or report reasonably requested by Buyer for
any purpose related to this Section 6(A) (each, a “Due Diligence Material” and
collectively, the “Due Diligence Materials”). If Seller delivers any one or more
of the Due Diligence Materials to Buyer after the thirtieth (30th) day of the
Due Diligence Period, the Due Diligence Period shall be extended by the number
of days between the thirtieth (30th) day of the Due Diligence Period and the
date of delivery of any such document.















--------------------------------------------------------------------------------





This Agreement shall automatically terminate at the expiration of the Due
Diligence Period, as may be extended, unless Buyer delivers written notice to
Seller (i) of Buyer’s acceptance of the Property and satisfaction of this
condition precedent; or (ii) Buyer’s acceptance of the Property, subject to the
cure of one or more specified deficiencies. If Buyer delivers notice under
subsection (ii) hereof, Seller shall notify Buyer in writing within three (3)
business days of receipt of Buyer’s stated deficiencies of what steps, if any,
Seller will take to correct such deficiencies. Buyer shall then promptly notify
Seller, in writing, that such steps are (a) acceptable, in Buyer’s sole
discretion, in which case this Agreement, as so modified, shall continue in full
force and effect, subject only to the terms and conditions of the Agreement, as
modified; or (b) unacceptable, in Buyer’s sole discretion, in which case this
Agreement may be, at Buyer’s option, terminated, without liability to Buyer,
upon written notice to Seller. If Seller fails to respond to Buyer within three
(3) business days of Buyer’s notice of one or more deficiencies, Buyer may
terminate this Agreement as provided in subsection (b) of this Section. If this
Agreement is terminated as provided in this paragraph, the Earnest Money and any
other amount delivered hereunder shall be promptly returned to Buyer, and,
except as otherwise expressly provided in this Agreement, each Party shall
thereafter be relieved of further obligation and liability under this Agreement.
Notwithstanding the foregoing, unless this Agreement is earlier terminated as
provided herein, Seller shall permit Buyer to inspect the Property within
forty-eight (48) hours before Closing to assure that the Property is in the
condition required by this Agreement.


During the Due Diligence Period, Buyer, at Buyer’s sole cost, may obtain a
current land survey of the Real Estate (the “Survey”), prepared by a duly
licensed, registered land surveyor in the State of Iowa. If the Survey shows an
encroachment on the Real Estate, or if any improvement located on the Real
Estate encroaches on lands of others, the encroachment shall be treated as a
title defect, subject to Section 5 of this Agreement.


B.    Title. Buyer’s acceptance of title in accordance with Section 5 above.
C.    Estoppels. Buyer’s receipt of an estoppel certificate from each Tenant,
certifying, with respect to its Lease: (i) that Tenant has accepted the leased
premises (or, if Tenant has not done so, that Tenant has not accepted the leased
premises, and specifying the reasons therefor); (ii) the commencement and
expiration dates of said Lease; (iii) whether, to Tenant’s knowledge, there are
then existing any defaults by Seller in the performance of its obligations under
said Lease (and, if so, specifying the same); (iv) that the Lease attached to
the certification is unmodified and in full force and effect (or, if there have
been modifications, that the attached Lease is in full force and effect, as
modified, and stating the date and nature of each modification); (v) the
capacity of the person executing such certification, and that such person is
duly authorized to execute the same on behalf of Tenant; (vi) the date to which
rent and other sums payable under said Lease have been paid; (vii) that to its
knowledge ,Tenant is not in default under said Lease nor does any event exist
which, with the passage of time or the giving of notice, or both, would
constitute an event of default (except as to defaults specified in the
certificate); (viii) the amount of any security deposit and prepaid rent; (ix)
any moveable, personal or similar property that Tenant claims the right to
remove from the Real Estate upon expiration of the applicable Lease(s); and (x)
such other matters as may be reasonably requested by Buyer. The estoppel
certificates contemplated hereunder shall be delivered at least fifteen (15)
days before Closing, unless otherwise specified, in writing, by Buyer.


D.    Tenant Rights.


(1)The expiration of Voya’s option to lease the entire building located at 909
Locust Street. In furtherance of the foregoing, Seller shall deliver not later
than January 1, 2017, any notice required under the Lease with Voya giving Voya
additional time to exercise the rights contemplated in this subsection and the
applicable Lease(s).


(2)The expiration of Voya’s right of first refusal under Article 32 of its
Lease. Seller shall deliver the notice required by Article 32 no later than
December 21, 2016.


(3)Seller shall deliver to Buyer, within five (5) days after Seller’s delivery
or receipt, as applicable, any notice, waiver or similar communication received
or delivered by Seller and related to the rights contemplated herein.


E.    Representations and Warranties. The representations and warranties of
Seller contained in this Agreement shall be true and correct as of the Effective
Date and as of the date of Closing.


F.    Other Conditions. Seller shall have performed and complied in all material
respects with all obligations and agreements required in this Agreement. There
shall not have been or occurred at any time before Closing any event, change,
occurrence or circumstance that, individually or in the aggregate, has had or
which could reasonably be expected to have a Material Adverse Effect (defined
below).     









--------------------------------------------------------------------------------





If any of the foregoing is not satisfied or waived, in writing by Buyer as of or
before Closing, Buyer may terminate this Agreement by providing written notice
thereof to Seller, with such termination effective upon Seller’s receipt of said
notice. If this Agreement is terminated as provided herein, the Earnest Money
and any other amount delivered hereunder shall be promptly returned to Buyer,
and, except as otherwise expressly provided in this Agreement, each Party shall
thereafter be relieved of further obligation or liability under this Agreement.


7.    Lease Covenants. Seller acknowledges Buyer’s ability to lease a portion of
the Real Estate to tenants under the Leases or other leases executed after the
Effective Date by, or at the direction of, Buyer is critical to the financial
soundness of the transaction contemplated in this Agreement. Therefore, from and
after the Effective Date, Seller shall not, without Buyer’s prior, written
consent (A) enter into any transaction involving or relating to the Property,
except as expressly permitted under Section 14 of this Agreement; (B) enter into
any new leases affecting the Property and extending beyond the date of Closing,
or amend or extend any current Lease; (C) take or permit to be taken any action,
or do, or permit to be done, anything with respect to the Property that breaches
its obligations under this Agreement or that could reasonably be expected to
have a Material Adverse Effect; (D) mortgage, pledge or grant any lien, security
interest, charge or other encumbrance, except for Permitted Exceptions, on the
Property; or (E) waive any rights relating to the Property, unless such waiver
could not reasonably be expected to have a Material Adverse Effect. Further,
from and after the Effective Date, Seller shall permit Buyer to access the Real
Estate for the purpose of showing the Real Estate to prospective tenants, and
shall reasonably cooperate with Buyer in Buyer’s solicitation of tenants that
may occupy the Real Estate after Closing pursuant to one or more leases with
Buyer; provided, that, Seller shall have no obligation to execute any lease with
such tenants.


“Material Adverse Effect” means with respect to a Party, any occurrence,
condition or change that is materially adverse to the ability of such Party to
consummate the transactions contemplated hereby, or with respect to the
Property, or any part thereof, any occurrence, condition or change that is
materially adverse to Buyer’s ability to use and lease the same for commercial
office space, but shall not include any occurrence, condition or change,
directly or indirectly, related to: (i) general economic or political
conditions; (ii) any natural or man-made disaster, acts of God or acts of war;
(iii) any action required or permitted by this Agreement or the other Party;
(iv) any matter of which the other Party is aware on the Effective Date; and (v)
any changes in applicable law.


8.    Subdivision. If this sale constitutes or requires a subdivision of land,
Seller shall pay all subdivision expenses and obtain all necessary governmental
approvals, including, without limitation, any survey costs required by the
subdivision.


9.    Closing. The date of the closing of the transaction contemplated hereby
(“Closing”) shall occur on or before a date that is thirty (30) days from the
written waiver or satisfaction of the last condition precedent, but in no case
later than April 7, 2017, unless otherwise agreed to by the Parties. Closing
shall be at a location mutually agreed to by the Parties. If Closing does not
occur as provided in this Section, either Party may terminate this Agreement by
written notice to the other. Upon the non-terminating Party’s receipt of such
notice, except as otherwise expressly provided in this Agreement, each Party
shall be relieved of further obligation and liability under this Agreement, and
the Firm shall return the Earnest Money and any other amount delivered hereunder
to Buyer, unless Closing does not occur by fault of Buyer, in which case the
Earnest Money shall be paid to Seller. This transaction shall be deemed closed
upon the filing of the title transfer documents contemplated by Section 10 and
Seller’s receipt of the Purchase Price, as adjusted in accordance with this
Agreement.











































--------------------------------------------------------------------------------





10.    Deliveries at Closing. At Closing, Seller shall cause to be prepared, and
deliver to Buyer (A) an executed original good and sufficient Corporate Warranty
Deed, in a form satisfactory for recording, conveying good and clear record and
marketable title in the Real Estate to Buyer, free and clear of all liens and
encumbrances, together with full possession of all real property making up the
Real Estate, subject to Permitted Exceptions; (B) a completed and executed
Groundwater Hazard Statement showing no wells, private burial sites, solid waste
disposal sites, private sewage systems, hazardous waste and underground storage
tanks on the Real Estate; (C) a completed and executed declaration of value; (D)
a bill of sale, in a form reasonably acceptable to Buyer, conveying good and
clear title in the Personal Property, free and clear of all liens and
encumbrances, together with full possession of the Personal Property, subject to
Permitted Exceptions (the “Bill of Sale”); (E) the abstract(s); (F) subject to
Buyer’s rights under Section 6(A), an assignment of the Leases and security
deposits paid on account of the same, in a form reasonably acceptable to each
Party (the “Assignment”), which form of the Assignment shall be agreed to by the
Parties before the expiration of the Due Diligence Period, as may be extended;
(G) a certificate duly executed by Seller under penalty of perjury certifying
that Seller is not a “foreign person” in accordance with and for the purpose of
Section 1445 of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder; (H) evidence of Seller’s authority to
execute and deliver this Agreement, and the documents contemplated herein, and
to perform its obligations under this Agreement (“Seller’s Authorization”); and
(I) any other document reasonably requested by Buyer, its attorney or its title
company. General warranties of the title shall extend to the time of delivery of
the deed excepting liens and encumbrances suffered or permitted by Buyer. At
Closing, Buyer shall deliver to Seller the balance of the Purchase Price, as
adjusted, the Bill of Sale, the Assignment, evidence of Buyer’s authority to
execute and deliver this Agreement, and the documents contemplated herein, and
to perform its obligations under this Agreement (“Buyer’s Authorization”), and
any other document reasonably requested by Seller, its attorney, or the title
company. Both Parties shall execute a settlement statement. Buyer is responsible
for the recording fees of the deed and any other transfer document.


11.    Representations and Warranties.


A.    Seller represents and warrants to Buyer as of the Effective Date and the
date of Closing that:


(i)    Seller is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Iowa and has all requisite power and
authority to execute, deliver and perform this Agreement, and to consummate the
transactions contemplated hereunder. The execution and performance by Seller of
the terms and provisions of this Agreement have been duly authorized by all
requisite corporate action and, subject to Buyer’s execution, this Agreement
constitutes a valid and binding obligation of the corporation enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
creditor’s rights generally and to general principals of equity (regardless of
whether such enforcement is at law or in equity).


(ii)     Neither the execution nor delivery by Seller of this Agreement nor the
consummation of the transactions contemplated hereby (a) violates or will
violate any law applicable to Seller; (b) results or will result in a breach of,
or default under, Seller’s Articles of Incorporation, Bylaws or similar
agreement related to Seller’s organization or operation; (c) violates or will
violate any order, ruling, writ, judgment, injunction or decree of any court or
any federal, state, county, municipal or other governmental or
quasi-governmental authority or agency (each a “Governmental Entity”) (an
“Order”) applicable to Seller; (d) conflicts or will conflict with or will
result in any breach of any commitment or other agreement applicable to Seller;
(e) results or will result in the imposition of any lien on the Property; or (f)
results or will result in or give rise to any Claim (defined below) against
Seller or the Property. Except for Seller’s Authorization and Buyer’s
Authorization, no consent, authorization or approval from, or registration or
filing with, any Governmental Entity or other third party must be obtained or
made by or with respect to Seller in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby.


(iii)    No Claim is in progress, effect or pending, or to Seller’s knowledge,
is threatened, against or that relates to the Property or Seller, or that could
reasonably be expected to have a Material Adverse Effect.


(iv)    Seller owns and has good title to the Property, free and clear of all
liens and encumbrances, other than Permitted Exceptions. Seller has good right,
title and authority to convey title to the Property in the manner set forth in
this Agreement. Except for, and subject to, Permitted Exceptions, there are no
existing contracts or other agreements for sale of the Property, or any portion
thereof, or that give any other party any right in or to the Property, or any
portion thereof, and Seller is in full possession of the Property and there is
no other party occupying any portion of the Real Estate, or who may claim any
interest in the Property, or any portion thereof, by reason of adverse
possession, prescriptive easement, establishment of a boundary by acquiescence
or otherwise. Except for Due Diligence Materials delivered under this Agreement,
there are no private, unrecorded agreements, contracts, deeds, leases, licenses
or easements that affect the Property. There does not exist any actual or, to
the best of Seller’s knowledge, threatened or contemplated, condemnation or
eminent domain proceedings that affect the Property, or any part thereof.







--------------------------------------------------------------------------------





(v)    Each Lease is valid and binding on the parties thereto in accordance with
its terms and is in full force and effect. None of Seller or, to Seller’s
knowledge, any other party thereto is in breach of or default under (or is
alleged to be in breach of or default under), or has provided or received any
notice of any intention to terminate, any Lease. No event or circumstance has
occurred that, with or without notice or lapse of time or both, would constitute
an event of default under any Lease or result in a termination thereof or would
cause or permit the acceleration or other changes of any right or obligation or
the loss of benefit thereunder. Complete and correct copies of each Lease have
been (or will be) delivered to Buyer in accordance with Section 6(A). Each Lease
is assignable to Buyer without the consent of or notice to any other person.
There are no disputes pending or threatened under any Lease.


(vi)    The Real Estate has direct legal access to, abuts, and is served by one
or more publicly dedicated and maintained roads which provide a valid means of
ingress and egress thereto and therefrom, sufficient for the present operation
of the Real Estate.


(vii)    Any buildings and improvements located on the Real Estate are wholly
contained within the Real Estate’s boundaries and set-back lines, and
neighboring improvements do not encroach on the Real Estate.


(viii)    No labor, materials, machinery, fixtures or tools have been furnished
within the last ninety (90) days in connection with the construction,
alteration, improvement or repair of any part of the Property contemplated under
this Agreement.


(ix)    Seller is in compliance in all material respects with all laws
applicable to use of the Property, including all environmental laws, and the
Property complies with all zoning, land use, environmental and other applicable
laws, ordinances, regulations decrees, rules and conditions of any court or
Governmental Entity, and there has been no damage, destruction or loss, with
respect to the Property.


(x)    All certificates of occupancy, permits, licenses, franchises, approvals
and authorizations of all Governmental Entities having jurisdiction over the
Property, which are required to use, operate, or occupy the Property as
currently conducted (collectively, the “Permits”), have been issued and are in
full force and effect and have been (or will be) delivered to Buyer in
accordance with Section 6(A). Seller has been and is in compliance in all
material respects with all terms and conditions of all Permits. Seller has not
received any notice from any Governmental Entity or other person having
jurisdiction over the Property threatening a suspension, revocation,
modification or cancellation of any Permit and there is no basis for the
issuance of any such notice or the taking of any such action.


(xi)    There are no pending or existing unsatisfied development agreements or
similar agreements (oral or written) with or commitments to a Governmental
Entity with respect to the Real Estate, including, without limitation, any
agreement that imposes an obligation on Seller to make any contribution or
dedication of money or land or to construct, install or maintain any
improvements of a public or private nature on or off the Real Estate, or that
restricts Seller’s ability to close any current operations at any portion of
Real Estate or requires Seller to maintain certain employment levels on any
portion of Real Estate.


(xii)    (a) Seller has not received written notice of any violation by Seller
or any tenant of Seller of any environmental law relating to the Property and,
to the best of Seller’s knowledge, no condition or event has occurred which with
notice or passage of time, or both, would constitute a violation of any
environmental law; (b) no pollutants, contaminants or hazardous or toxic wastes,
substances or materials, as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act of 1976, as amended, the Toxic Substance Control Act, or any
other similar federal, state or local law, have been manufactured, generated,
stored, handled, disposed, buried, dumped or used on, at or in connection with
the Property by Seller or, to the best of Seller’s knowledge, by any other
occupant or tenant of the Real Estate; (c) no asbestos, asbestos-containing
materials, polychlorinated biphenyls (PCBs), PCB compounds or other pollutants,
contaminants, hazardous or toxic wastes, substances or materials have been
placed on the Real Estate by Seller or, to the best of Seller’s knowledge, any
other occupant or tenant of the Real Estate, nor have they been used in the
construction, repair or alteration of any portion of the Real Estate by Seller
or, to the best of Seller’s knowledge, any other occupant or tenant of the Real
Estate; and (d) to the best of Seller’s knowledge, there are no above-ground or
underground storage tanks, wells, pools, settling ponds, traps, drains or other
similar above-ground or subsurface structures present on or under the Real
Estate, which has not been disclosed to Buyer in writing.


(xiii)    All Due Diligence Materials provided to Buyer, as delivered, are
complete and correct in all material respects.


(xiv)    There are no pending assessments that will affect, or planned
improvements that will or would reasonably result in an assessment upon, the
Property.





--------------------------------------------------------------------------------





(xv)    No representation or warranty by Seller herein nor any statement or
certificate furnished or to be furnished pursuant hereto contains or will
contain any untrue statement of a material fact, or omits or will omit to state
any material fact known to Seller required to make the statements herein or
therein contained under the circumstances hereof not misleading.


If any event occurs before Closing that renders any of the foregoing
representations or warranties untrue in any material respect, unless such was
caused by Buyer’s action or inaction, Seller shall immediately notify Buyer of
such information and provide Buyer with any documentation received and related
thereto. If the event causing a change to any one of the above representations
has or could reasonably be expected to have a Material Adverse Effect, as
determined in Buyer’s reasonable discretion, Buyer may terminate this Agreement
by providing Seller notice thereof, such termination effective on Seller’s
receipt of such notice. Upon such termination, the Earnest Money and any other
amount delivered hereunder shall be promptly returned to Buyer and, except as
otherwise expressly provided in this Agreement, each Party thereafter relieved
of further obligation and liability under this Agreement. Notwithstanding the
foregoing, if Buyer does not terminate the Agreement and the event giving rise
to a change in the above representations relates to condemnation or the exercise
of eminent domain over the Property, Buyer shall receive notice of, and is
entitled to control, all negotiations or meetings with the condemning
authorities, and Seller shall at Closing assign, transfer and set over to Buyer
all of Seller’s right, title and interest, if any, in and to any awards made or
to be made in connection with such a taking, such obligation to survive Closing.


B.    Buyer represents and warrants to Seller as of the Effective Date and the
date of Closing that:


(i)    Buyer is a corporation, duly organized, validly existing and in good
standing under United States federal law and has all requisite power and
authority to execute, deliver and perform this Agreement, and to consummate the
transactions contemplated hereunder. The execution and performance by Buyer of
the terms and provisions of this Agreement have been duly authorized by all
requisite corporate action and, subject to Seller’s execution, this Agreement
constitutes a valid and binding obligation of the corporation enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
creditor’s rights generally and to general principals of equity (regardless of
whether such enforcement is at law or in equity).


(ii)     Neither the execution nor delivery by Buyer of this Agreement nor the
consummation of the transactions contemplated hereby (a) violates or will
violate any law applicable to Buyer; (b) results or will result in a breach of,
or default under, Buyer’s Amended and Restated Organization Certificate, Amended
and Restated Bylaws or similar agreement related to Buyer’s organization or
operation; (c) violates or will violate any Order applicable to Buyer; (d)
conflicts or will conflict with or will result in any breach of any commitment
applicable to Buyer; or (e) results or will result in or give rise to any claim
or judgment against Buyer. No consent, authorization or approval from, or
registration or filing with, any Governmental Entity or other third party is
required to be obtained or made by or with respect to Seller in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.


If any event occurs before Closing that renders any of the foregoing
representations or warranties untrue in any material respect, unless such was
caused by Seller’s action or inaction, Buyer shall immediately notify Seller of
such information and provide Seller with any documentation received and related
thereto. If the event causing a change to any one of the above representations
or warranties has or could reasonably be expected to have a Material Adverse
Effect, Seller may terminate this Agreement by providing Buyer notice thereof,
such termination effective as of Buyer’s receipt of such notice. Upon such
termination, the Earnest Money and any other amount delivered hereunder shall be
delivered to Seller, to the extent required by Section 15, and, except as
otherwise expressly provided in this Agreement, each Party thereafter relieved
of further liability and obligations under this Agreement.


12.    Indemnification.


A.    Seller's Indemnification. Notwithstanding Closing, and regardless of any
investigation made by or on behalf of Buyer, or any information Buyer may have,
but subject to the terms of the Leases, Seller shall indemnify and hold Buyer
and its Indemnitees (defined below) harmless from, and in respect of, shall
reimburse the same for, and defend the same against: (i) any Claim resulting
from any untrue written representation, breach of warranty or non-fulfillment of
any covenant or agreement by Seller contained herein or in any certificate or
instrument of Seller delivered to Buyer hereunder; (ii) any Claim incident to
any of the foregoing or incurred in investigating or attempting to avoid the
same or to oppose the imposition thereof, or in enforcing this indemnity; (iii)
any liabilities of Seller; and (iv) any Claim arising from actions or omissions
occurring on or before Closing and relating to Seller or the Property, or both,
including, without limitation, but subject to the Assignment, any Claim arising
on or before Closing with respect to any Lease.









--------------------------------------------------------------------------------





B.    Buyer’s Indemnification. Notwithstanding Closing, Buyer shall indemnify
and hold Seller and its Indemnitees, and in respect of, shall reimburse the same
for, and defend the same against: (i) any Claim resulting from any untrue
written representation, breach of warranty or non-fulfillment of any covenant or
agreement by Buyer contained herein or in any certificate, document or
instrument delivered to Seller hereunder; (ii) any Claim incident to any of the
foregoing or incurred in investigating or attempting to avoid the same or to
oppose the imposition thereof, or in enforcing this indemnity; and (iii) any
Claim arising from actions or omissions of Buyer occurring after Closing and
relating to Buyer or the Property, or both, including, without limitation, but
subject to the Assignment, any Claim arising after Closing with respect to any
Lease.


C.    Survival; Defined Terms. All representations, warranties, covenants and
obligations in this Agreement and any other certificate delivered pursuant to
this Agreement, and the indemnification provided under this Section shall
survive Closing or the earlier termination of this Agreement for a period of one
(1) year, other than the representations and warranties in Sections
11(A)(i)-(ii) and (iv)-(v), Sections 12(B)(i)-(ii) and Section 24, which shall
survive indefinitely, the indemnification under Sections 12(A), 12(B) and 29,
which shall survive for the greater of three (3) years or the applicable statute
of limitations, and covenants and agreements that are to be performed following
the Closing, which shall survive until such covenants or agreements are
performed in accordance with this Agreement. For purposes of this Agreement: (i)
“Claims” means any claims, actions, proceedings, investigations, liabilities,
expenses, costs, fines, penalties, reasonable attorneys’ fees, losses and other
damages; and (ii) a Party’s “Indemnitees” means its directors, officers,
managers, employees, members, agents, representatives, affiliates, guests,
invitees, representatives, heirs, successors and assigns.


13.    Right of Entry. From and after the Effective Date until Closing or the
earlier termination of this Agreement, Buyer, for itself and its agents, subject
to twenty-four (24) hours’ advance, written notice to Seller and, if required by
Seller, accompaniment by Seller or its agents, has a right of entry on the Real
Estate, and may use such right to enter the Real Estate for any purpose related
to this Agreement, including, without limitation, Sections 6(A) and 7. Buyer
shall protect, defend, indemnify and hold harmless Seller and Seller’s
Indemnitees from and against any and all Claims related to any damage to persons
or the Real Estate, or any violation of law, solely arising from Buyer’s entry
on the Real Estate. If this Agreement is terminated, Buyer shall repair any
damage to the Property caused by any such entry, such obligation to survive the
termination of this Agreement.
14.    Exclusivity. From the Effective Date until the expiration of the Due
Diligence Period, Seller may market the Property and accept offers for the
purchase of the same, subject to Buyer’s rights under this Agreement (as such
rights are further subject to Voya’s right of first refusal). Commencing at the
expiration of the Due Diligence Period and continuing until either Party
terminates this Agreement as provided herein, Seller and its agents shall not,
without Buyer’s prior, written consent, directly or indirectly market the
Property or solicit, pursue, negotiate, work, or entertain offers to purchase or
lease on all or any part of the Property.


15.    Remedies. Except as otherwise provided herein, if either Party defaults
in performance of this Agreement, the other Party has the right to use any and
all remedies or actions at law or in equity, including, without limitation, the
right to obtain specific performance and forfeiture of this Agreement and is
entitled to obtain judgment for costs and reasonable attorneys’ fees, as
permitted by law. If Seller defaults, all Earnest Money and any other amount
delivered hereunder shall be returned to Buyer. If Buyer defaults, Seller’s sole
and exclusive remedy shall be to the Earnest Money and any other amount
delivered hereunder, which shall be disbursed to Seller as liquidated damages.
In the event of Buyer’s default hereunder, Seller’s damages will be impossible
to estimate and the Earnest Money represents a fair estimate of the loss by
Seller in such event.


16.    Use of Purchase Price. At time of settlement, some or all of the Purchase
Price may be used to pay taxes and other liens, and to acquire outstanding
interests, if any, of others.


17.    Time is of the Essence. Time is of the essence as to this Agreement.


18.    Further Assurance. The Parties shall execute, acknowledge and deliver all
such further instruments and assurances, and take all such further action before
or after Closing as are necessary or desirable to carry out this Agreement and
to consummate and effect the transactions contemplated hereby. In furtherance of
the foregoing, Seller shall cooperate as owner of the Property, at Buyer’s sole
expense, and execute such documents required of Buyer in the procurement of
financial assistance and incentives related to the Property.


19.    Entire Agreement. This Agreement constitutes the entire understanding
between the Parties concerning the subject matter hereof and supersedes any
prior agreement or letter of intent between the Parties. No other
representations, inducements, promises or agreements between the Parties,
relating to the subject matter hereof and not embodied in this Agreement are of
any force or effect.









--------------------------------------------------------------------------------





20.    Amendment and Assignment. No amendment of this Agreement shall be binding
unless set forth in a writing, duly executed by the Parties. Neither Party may
assign this Agreement, nor any of its rights hereunder, without the other
Party’s prior, written consent, which consent will not be unreasonably withheld;
provided, that, Buyer shall have the right to assign its rights and obligations
hereunder to a related party, including, without limitation, an affiliate or
another entity in which the owners are substantially the same as the owners of
Buyer, without Seller’s prior consent.


21.    Binding Nature. This Agreement shall inure to the benefit of and be
binding on the Parties and their respective successors and permitted assigns.


22.    Construction. Headings are included for convenience only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement. All section references, unless otherwise clearly indicated, are to
sections in this Agreement. Words and phrases shall be construed as in the
singular or plural number, and as masculine, feminine or neuter gender,
according to context. This Agreement is not to be construed more strictly
against a Party merely because it may have been drafted or prepared by such
Party or its counsel, this Agreement being the product of negotiation.


23.    Waiver. No failure or delay by either Party in exercising any right,
power or privilege hereunder will operate as a waiver thereof. No waiver is
effective unless set forth in a writing and executed by the Party so waiving,
such waiver inoperative as a waiver of any subsequent breach; nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.


24.    Costs; Broker Fees. Seller shall pay any amount due Jones Lang LaSalle
(the “Broker”) pursuant to a separate agreement between Seller and the Broker.
Except for the Broker, neither Party has used the service of a real estate agent
or broker in connection with this transaction. If a third party institutes legal
action in an effort to recover any broker’s, finder’s or similar fee in
connection with the transaction contemplated hereby, the Party who failed to
disclose such relationship is solely responsible for any amount claimed and will
defend and hold the other Party and such other Party’s Indemnitees harmless from
and against all Claims related to a breach of the above representation, said
representation and warranty and obligation to defend and indemnify to survive
Closing or the earlier termination of this Agreement. The Parties shall share
equally in the costs assessed by the closing agent in connection with Closing.
Except as otherwise expressly provided in this Agreement, each Party shall pay
all costs and expenses incurred by it or on its behalf in connection with this
Agreement and the transaction contemplated hereby.


25.    Notice.    All notices, requests, demands and other communications under
this Agreement will be in writing and deemed to have been duly given when
delivered personally, or after confirmation of delivery when delivered by
facsimile or email, or forty-eight (48) hours after being mailed registered or
certified mail, return receipt requested, postage prepaid, to the Party at the
address set forth above, or such other address provided in writing by the
receiving Party.


26.    Governing Law.    This Agreement shall be construed and governed in
accordance with the laws of the State of Iowa, without regard to its choice of
law principles.


27.    Severability. If any provision hereof is held by any court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect, but the illegality and unenforceability shall not affect nor
impair the enforceability of any other provision of this Agreement.


28.    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original for all purposes and all
of which together shall constitute one and the same instrument. Parties may sign
and deliver this Agreement by facsimile or PDF signatures, each such signature
to be treated as an original.


29.        Certification. Each Party certifies that it is not acting, directly
or indirectly, for or on behalf of any person, group, entity or nation named by
any Executive Order or the United States Treasury Department as a terrorist,
“Specially Designated National and Blocked Person” or any other banned or
blocked person, entity, nation or transaction pursuant to any law, order, rule
or regulation that is enforced or administered by the Office of Foreign Assets
Control; and is not engaged in this transaction, directly or indirectly on
behalf of, any such person, group, entity or nation. Each Party shall defend,
indemnify and hold harmless the other Party and such other Party’s Indemnitees
from and against any and all Claims arising from or related to the indemnifying
Party’s breach of the foregoing certification, said indemnification to survive
Closing or the earlier termination of this Agreement.















--------------------------------------------------------------------------------





30.         Confidentiality. This Agreement, the terms and existence of this
Agreement, and the discussions and negotiations related to this Agreement, shall
constitute confidential information. Each Party shall disclose such confidential
information only to agents and advisors who (i) need to know such confidential
information in connection with the negotiation of this Agreement and the
transactions related hereto and (ii) have agreed not to disclose such
confidential information and otherwise maintain the confidentiality of the same.
This provision is binding on the Parties, may be enforced at law or in equity,
with each Party entitled to seek injunctive relief, and shall survive Closing or
the earlier termination of this Agreement. Notwithstanding the foregoing, the
Parties’ respective obligations hereunder shall not apply to the extent the
confidential information contemplated herein is or becomes generally available
and known to the public or rightfully becomes available to the recipient on a
non-confidential basis.


[Signature Pages Follow]






SELLER:                        BUYER:
The Graham Group, Inc.                    Federal Home Loan Bank of Des
Moines        


/s/ George D. Milligan         /s/ Michael L. Wilson
By: George D. Milligan                    By: Michael L. Wilson
Its: President                        Its: President and Chief Executive Officer







--------------------------------------------------------------------------------





Exhibit “A”
[Legal Description of the Real Estate] To be confirmed by the abstracts.


Lots 2 and 3 and the South eight (8) feet of Lot 1, of the Official Plat of
Block Two (2) of Campbell and McMullen’s Addition to Fort Des Moines, now
included in and forming a part of the City of Des Moines, Polk County, Iowa; AND
the South sixteen (16) feet of Lot 4 and all of Lot 5 of the Official Plat of
the Southwest Quarter of Section 4, Township 78 North, Range 24 West of the 5th
P.M., now included in and forming a part of the City of Des Moines, Polk County,
Iowa.


Locally known as: 909 Locust Street (Parcel No. 020/00131-001-000);


AND


The East Half (E 1/2) of Lots 5 and 6, Block Five (5), West Fort Des Moines, an
Official Plat now included in and forming a part of the City of Des Moines, Polk
County, Iowa.


Locally known as: 912 Locust Street (Parcel No. 020/02725-000-000);


AND


The West Half (W 1/2) of Lots 5 and 6, Block Five (5), West Fort Des Moines, an
Official Plat, now included in and forming a part of the City of Des Moines,
Polk County, Iowa.


Locally known as: 920 Locust Street (Parcel No. 020-02726-000-000);


AND


Lot 4 of the Official Plat of the Southwest Quarter of Section 4, Township 78
North, Range 24 West of the 5th P.M., now included in and forming a part of the
City of Des Moines, Polk County, Iowa, EXCEPT the South 16 feet thereof; AND Lot
1, of the Official Plat of the Block Two (2) of Campbell and McMullen’s Addition
to Fort Des Moines, now included in and forming a part of the City of Des
Moines, Polk County, Iowa, EXCEPT the South eight (8) feet thereof.


Locally known as: 900 Grand Avenue (Parcel No. 020/00130-000-000);


AND


Lots 5 and 6, Block Six (6), West Fort Des Moines, an Official Plat, now
included in and forming a part of the City of Des Moines, Polk County, Iowa.


Locally known as: 309 9th Street (Parcel No. 020/02737-001-000);


AND


Lot 4, Block Five (5), West Fort Des Moines, an Official Plat, now included in
and forming a part of the City of Des Moines, Polk County, Iowa.


Commonly referred to as: Parcel No. 020/02724-000-000;


AND


The 16.5 foot North/South alley right-of-way lying West of and adjoining Lots 3
and 4, Block Five (5), West Fort Des Moines, an Official Plat, now included in
and forming a part of the City of Des Moines, Polk County, Iowa.


Commonly referred to as: Parcel No. 020/02724-001-000;




AND


Lot 3, Block Five (5), West Fort Des Moines, an Official Plat, now included in
and forming a part of the City of Des Moines, Polk County, Iowa.





--------------------------------------------------------------------------------







Commonly referred to as: Parcel No. 020/02723-000-000;


AND


The East/West alley right-of-way South of and adjoining Lot 6, Block Six (6),
West Fort Des Moines, an Official Plat now included in and forming a part of the
City of Des Moines, Polk County, Iowa.


Commonly referred to as: Parcel No. 020/02737-002-000.


Also, collectively, known as:


Lots 1, 2 and 3, of the Official Plat of Block Two (2) of Campbell and
McMullen’s Addition to Fort Des Moines, now included in and forming a part of
the City of Des Moines, Polk County, Iowa;


AND


Lots 4 and 5 of the Official Plat of the Southwest Quarter of Section 4,
Township 78 North, Range 24 West of the 5th P.M., now included in and forming a
part of the City of Des Moines, Polk County, Iowa;


AND


Lots 3, 4, 5 and 6, Block Five (5), and Lots 5 and 6, Block Six (6), West Fort
Des Moines, an Official Plat, now included in and forming a part of the City of
Des Moines, Polk County, Iowa;


AND


The 16.5 foot North/South alley right-of-way lying West of and adjoining Lots 3
and 4, Block Five (5), West Fort Des Moines, an Official Plat, now included in
and forming a part of the City of Des Moines, Polk County, Iowa;


AND


The East/West alley right-of-way South of and adjoining Lot 6, Block Six (6),
West Fort Des Moines, an Official Plat now included in and forming a part of the
City of Des Moines, Polk County, Iowa.







--------------------------------------------------------------------------------







Exhibit “B”
[Personal Property]


Tractor located on the Real Estate as of March 21, 2017.
All tools located on the Real Estate as of March 21, 2017.
All holiday decorations located on the Real Estate as of March 21, 2017.








































































By its execution of this Exhibit, each Party acknowledges that the above
represents the Personal Property to be included in the sale contemplated by this
Agreement, and that this Exhibit “B”, upon the Parties’ execution hereof, shall
be incorporated into and made part of this Agreement.




SELLER:                        BUYER:
The Graham Group, Inc.                    Federal Home Loan Bank of Des
Moines        


/s/ George D. Milligan___________________        /s/ Michael L.
Wilson___________________
By: George D. Milligan                    By: Michael L. Wilson
Its: President                        Its: President and Chief Executive Officer













--------------------------------------------------------------------------------









FIRST AMENDMENT to Purchase Agreement


THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”) is effective March
30, 2017 (the “Effective Date”) and is between The Graham Group, Inc., an Iowa
corporation (“Seller”) and Federal Home Loan Bank of Des Moines, a federally
chartered corporation (“Buyer”). Seller and Buyer are each, a “Party” and
together, the “Parties”.


RECITALS:


WHEREAS, the Parties executed a Purchase Agreement on December 21, 2016, related
to 909, 912 and 920 Locust Street, 900 Grand Avenue, 309 9th Street and adjacent
parcels, all in Des Moines, Polk County, Iowa, and certain personal property,
all as further described therein and defined as the Property (the “Agreement”)
and desire to amend the Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
anticipated Closing of the Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree:


1.Recitals; Definitions. The foregoing recitals are incorporated by this
reference. Capitalized terms used but undefined in this Amendment shall have the
meaning given to them in the Agreement.


2.Closing. The first sentence of Section 9 shall be deleted and replaced with:
“The date of closing of the transaction contemplated hereby (“Closing”) shall
occur on or before May 2, 2017, unless otherwise agreed to by the Parties.”


3.Continuing Effect. Except as amended hereby, the Agreement remains in full
force and effect. To the extent of any conflict between this Amendment and the
Agreement, this Amendment’s terms control.


4.Counterparts. This Amendment may be executed by the Parties in separate
counterparts, all of which together shall constitute one and the same
instrument. Facsimile and PDF signatures shall be given the same effect as
original signatures.


IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.


SELLER:                        BUYER:    
The Graham Group, Inc.                Federal Home Loan Bank of Des Moines




/s/ George D. Milligan             /s/ Michael L. Wilson
By: George D. Milligan                    By: Michael L. Wilson,
Its: President                        Its: President and Chief Executive Officer





